DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A device having all the claimed features of applicant’s invention, specifically including “the at least one optic having a first major outer-most face and a second major outer-most face, the second major outer-most face parallel to and opposed to the first major outer-most face across a thickness of the at least one optic, the at least one optic having a first inner face and a second inner face, the first and the second inner faces spaced between the first and the second outer-most faces, the second inner face spaced from the first inner face by a gap in the at least one optic, the second inner face non-parallel with respect to the first and the second outer-most faces, the at least one optic transparent to light incident on at least one of the first major outer-most face or the second major outer-most face at a first set of angles relative to the respective one of the first or the second major outer-most faces, the secondL\54214560\1  Application No. 16/919,524Reply to Office Action dated June 25, 2021inner face reflective of light incident thereon at a second set of angles relative to the second inner face" as set forth in claim 1.
Claims 2-13 are allowed by virtue of their dependency on allowed claim 1.
Regarding claim 14, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A device having all the claimed features of applicant’s invention, 
Claims 15-20 are allowed by virtue of their dependency on allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622